EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 19, line 3, after the term “direction” the letter [y] has been replaced by --(y)--.
Claim 20, lines 2, after the term “material” the letter [M] has been replaced by --(M)--.
Claim 20, lines 3, after the term “reel” the letter [R] has been replaced by
--(R)--.
Claim 22, line 3, after the word “frame” --.-- has been inserted. 
Claim 23, lines 2, after the term “direction” the letter [y] has been replaced by --(y)--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim is allowable because the prior art fails to teach an inner part is arranged on the blade holder parallel to the lower half of a side of the blade and the face of the inner part not facing the blade has a groove with channels leading to the air outlets as set forth in claim 13.
Bilskie in view of Shope et al. teaches a air outlets 192 and 194 mounted on the blade holder nut located at the upper half of the blade instead of the lover half.  Also, Bilskie in view of Shope et al. fails to teach the inner part not facing the blade has a groove with channels leading to the air outlets.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724